Wagner, J.
The plaintiff shipped a trunk on January 30, 1918, from Pelham Manor, N. Y., to Vineentown, N. J., via the Adams Express Company. The trunk was not delivered to the consignee. Both parties concluded it was lost. Thereafter the defendant paid the plaintiff the sum of fifty dollars in ‘ ‘ full release and satisfaction of any and all claims account of shipping ” of the trunk in question. Shortly after this settlement was made the trunk was found. The plaintiff demanded its return which defendant (in possession of the trunk) refused unless plaintiff paid back the fifty dollars he received in settlement of his claim when it was supposed to recover the trunk., The *497court below dismissed the complaint. This was error. The plaintiff being still the owner of the trunk is entitled to its possession. The payment of the fifty dollars by defendant in settlement of plaintiff’s claim for the loss of his trunk did not pass title thereof to defendant. Defendant did not by that payment purchase the trunk. It merely settled plaintiff’s claim to damages because of its loss.
Judgment reversed, with $30 costs to appellant, and judgment directed for plaintiff for the recovery of possession of the chattel, or in case delivery cannot be made, for the sum of $175 and costs.
Bijur and Delehanty, JJ., concur.
Judgment reversed, with thirty dollars costs to appellant,